Citation Nr: 0514905	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
2001, for a grant of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for residuals of an 
injury of the left shoulder and arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, wherein, in pertinent part, 
service connection was established for tinnitus, effective 
from May 21, 2002.  By subsequent rating action in June 2003, 
the RO found clear and unmistakable error in the prior 
assignment of the effective date for service connection for 
tinnitus and determined that the correct effective date was 
the date of receipt of the veteran's claim, August 21, 2001.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in March 2005.  A 
transcript of that proceeding is of record.  

The issue of the veteran's entitlement to service connection 
for residuals of an injury to the left shoulder and arm is 
addressed in the Remand portion of the instant document, 
pursuant to Manlincon v. West, 12 Vet.App. 238 (1999).  Such 
remand is to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  


FINDING OF FACT

A claim of entitlement to service connection for tinnitus was 
not filed by the veteran prior to August 21, 2001.


CONCLUSION OF LAW

An effective date earlier than August 21, 2001, is not for 
assignment for a grant of entitlement to service connection 
for tinnitus.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, prior to the initiation of the original claim 
forming the basis of the instant appeal.  The VCAA 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice, consistent with that set forth 
in VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004), as to 
upstream issues, was furnished to the veteran by the RO in 
January 2002 prior to the rating decision at issue.  At that 
time, he was informed of the information and evidence needed 
to substantiate his claim for service connection for 
tinnitus, as well as his role and that of the VA in obtaining 
such evidence.  To that extent, VA's duties established by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all pertinent 
examination and treatment records have been obtained from all 
VA and non-VA sources noted by the veteran.  It is also 
evident that he has been afforded a VA medical examination in 
connection with the underlying issue and/or matter on appeal, 
the report of which has been associated with his claims 
folder.  Thus, it is concluded that all assistance due the 
veteran has been rendered.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Further, the mere presence of medical 
evidence in the record does not establish an intent on the 
part of the veteran to seek service connection for the 
benefit in question.  Brannon v. West, 12 Vet.App. 32, 34-5 
(1998).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  If a claim for disability 
compensation has been granted with respect to service 
connection, but disallowed as noncompensable, certain medical 
evidence received by VA, which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as 
the date of receipt of an informal claim to reopen or for 
increased benefits.  38 C.F.R. § 3.157(a), (b)(2)-(3).  When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the 
communications in the file, after the last final disallowance 
of the claim that could be interpreted to be a formal or 
informal claim for benefits.  See Servello v. Derwinski, 3 
Vet.App. 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
2002).  

It is not contended or otherwise shown that the materials on 
file prior to April 22, 2001, constitute a formal or informal 
claim for entitlement to service connection for tinnitus.  No 
factual dispute as to that portion of the record exists.  
However, the veteran alleges that he submitted a claim for VA 
compensation on April 22, 1993, in which he sought 
entitlement to service connection for multiple disorders, 
including tinnitus.  Testimony is offered by the veteran that 
he was assisted in the preparation of his April 1993 claim 
and that he told the person assisting him that he was 
experiencing a hissing sound in the ears, much like the 
hissing heard from the release of air pressure from a tire.  
He argues that his April 1993 application, specifically Item 
24 therein, included a claim for hearing loss followed by 
parentheses in which there were notations of "loud noises", 
"tire pressure," and "big guns" in that order.  He argues 
that his use of the words "tire pressure" was to signify an 
intent to raise a claim for service connection for tinnitus.  
The words "loud noises" are further argued to be 
representative of the ringing in his ears caused by his 
tinnitus.  The veteran also references medical reports 
indicating diagnoses of tinnitus long prior to assigned 
effective date.  

This case turns on whether the April 1993 application or some 
other document or communication received by VA prior to 
August 21, 2001 objectively reflects an intention to apply 
for service connection for tinnitus.  Contrary to the 
veteran's assertions, however, the VA Form 21-526, Veteran's 
Application for Compensation or Pension, received by the RO 
on April 22, 1993, cannot be considered a formal or informal 
claim for entitlement to service connection for tinnitus.  
Item number 24 of such application requested that the 
applicant indicate the nature of the sickness, disease, or 
injury for which the claim was being made.  In response, the 
veteran reported, in pertinent part, the following:

Hearing loss. (loud noises) (fire power) (Big Guns)

No reference was made in Item 24 or elsewhere in the April 
1993 application to a disorder of the veteran involving 
tinnitus or treatment therefor.  The handwritten notations 
following the entry of hearing loss are not illegible and may 
not reasonably be read or interpreted otherwise.  Under no 
circumstance, is it reasonably shown that the references in 
the April 1993 application to tire hissing or loud noises 
were indications that the veteran was suffering from tinnitus 
or symptoms thereof and that he therefore desired to enter a 
claim for VA compensation on that basis.  

Moreover, the record as developed subsequent to the RO's 
receipt of the April 1993 application in no way reflects any 
communication by or on behalf of the veteran with respect to 
his intent to file a claim for service connection for 
tinnitus.  Further claims for VA compensation followed for 
various other disorders not involving tinnitus, beginning in 
1996, but in no instance did the veteran's written or oral 
communications to VA indicate a desire or intent to apply for 
service connection for tinnitus prior to his submission to 
the RO on August 21, 2001, of his claim therefor.  

While the veteran is correct that medical records compiled 
prior to August 2001 refer to his tinnitus, such is not 
dispositive of the issue now before the Board.  In 
ascertaining the earliest possible effective date, both the 
date of receipt of the veteran's claim and the date 
entitlement arose must be considered, with the effective date 
being the latter of the two.  In this instance, those private 
medical records identifying tinnitus in or about 1995 and its 
relationship to the veteran's hearing loss or prior acoustic 
trauma were not received by VA prior to August 21, 2001, and 
cannot therefore form a basis for a claim for service 
connection for tinnitus.  VA records, which are presumptively 
on file regardless of whether are actually contained in the 
claims folder per Bell v. Derwinski, 2 Vet.App. 611 (1992), 
disclose tinnitus or complaints thereof in or about 1998, but 
without any medical opinion linking tinnitus to the veteran's 
period of military service or any event thereof, inclusive of 
acoustic trauma.  Consequently, those records do not 
reasonably raise a claim of entitlement to service connection 
for tinnitus.  Brannon, Crawford, Servello.  

Given that a claim for service connection for tinnitus was 
not received by VA prior to August 21, 2001, and inasmuch as 
a claim therefor is a necessary prerequisite for the 
establishment of entitlement to service connection for such 
disorder, the claim for an effective date earlier than August 
21, 2001, for a grant of service connection for tinnitus must 
be denied.  


ORDER

An effective date earlier than August 21, 2001, for a grant 
of entitlement to service connection for tinnitus is denied.


REMAND

In January 2004, the RO found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for residuals of an injury of the left arm 
and shoulder .  Thereafter, a notice of disagreement was 
submitted in December 2004.  It is not shown that a statement 
of the case was subsequently furnished to the veteran, and, 
as such, remand is required pursuant to Manlincon for 
issuance of a statement of the case as to that matter.  

Accordingly, this matter is REMANDED for the following 
action:

The RO must furnish to the veteran and 
his representative a statement of the 
case with respect to its January 2004 
decision not to reopen the claim of 
entitlement to service connection for 
residuals of an injury of the left arm 
and shoulder.  The veteran is hereby 
notified that he must perfect his appeal 
as to that matter within 60 days of the 
date of mailing of the statement of the 
case, if further review of that matter by 
the Board is desired.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The 


purpose of this remand is to obtain additional development 
and to preserve the veteran's due process rights.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


